Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 are pending. 

Applicant's election with traverse of Group I in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement be reconsidered because the Office Action has not shown that a serious burden would be required to examine all of the claims. Specifically, the Office Action asserts that the claims lack a special technical feature over Asada et al. Applicant traverses this assertion, as Asada neither teaches nor suggests the invention as claimed.  As required, Applicant further elects (A), a particular antigen-binding region that binds to a particular immune cell antigen identifiable in claim 4, 7 and 12, with traverse. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 808.01(a). Applicant asserts that the latter standard is not met and that examination of all species would not be a burden to the Examiner.  The Examiner states that Claims 1, 11, 13, 14, and 17 are generic and read on the elected species. Applicant reminds the Examiner that, upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.
Applicants’ traversal has been fully considered but is not deemed persuasive.   As stated in the restriction requirement mailed May 6, 2022, Regarding claim 1, Asada teaches a polypeptide, e.g., functional material having a retrovirus binding domain such as the heparin-II binding domain (H-271) of human fibronectin and a target cell binding domain such as antibodies, see para. [0016], [0110], [0145].  The antibodies against antigens on cell surfaces, see para. [0091], [0105].   For example, CD4 antibody or the like which can bind to a molecule present on the surface of T cells, see para. [0135].  The reference heparin binding domain comprises the amino acid sequence of SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 3, see reference SEQ ID NO: 1, and sequence alignment below:
US-12-241-581-1

  Query Match             100.0%;  Score 1390;  DB 8;  Length 271;
  Best Local Similarity   100.0%;  
  Matches  271;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIPAPTDLKFTQVTPTSLSAQWTPPNVQLTGYRVRVTPKEKTGPMKEINLAPDSSSVVVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AIPAPTDLKFTQVTPTSLSAQWTPPNVQLTGYRVRVTPKEKTGPMKEINLAPDSSSVVVS 60

Qy         61 GLMVATKYEVSVYALKDTLTSRPAQGVVTTLENVSPPRRARVTDATETTITISWRTKTET 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLMVATKYEVSVYALKDTLTSRPAQGVVTTLENVSPPRRARVTDATETTITISWRTKTET 120

Qy        121 ITGFQVDAVPANGQTPIQRTIKPDVRSYTITGLQPGTDYKIYLYTLNDNARSSPVVIDAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ITGFQVDAVPANGQTPIQRTIKPDVRSYTITGLQPGTDYKIYLYTLNDNARSSPVVIDAS 180

Qy        181 TAIDAPSNLRFLATTPNSLLVSWQPPRARITGYIIKYEKPGSPPREVVPRPRPGVTEATI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAIDAPSNLRFLATTPNSLLVSWQPPRARITGYIIKYEKPGSPPREVVPRPRPGVTEATI 240

Qy        241 TGLEPGTEYTIYVIALKNNQKSEPLIGRKKT 271
              |||||||||||||||||||||||||||||||
Db        241 TGLEPGTEYTIYVIALKNNQKSEPLIGRKKT 271

Product of identical structure cannot have mutually exclusive activity.  If the claimed heparin binding domain is capable of binding a viral vector, so is the reference’s heparin binding domain.  As such, the reference teaches the claimed invention.  
Because Applicant's inventions do not contribute a special technical feature when viewed overthe prior art, the inventions lack unity of invention. 
With respect to the argument that the search and examination of all species of immune cell antigen such as CD3, CD16, NKG2D, CD2, CD28, CD25 and CD137 as claimed would not entail a “serious burden”, the different binding specificity provides prima facie evidence of such a burden; see MPEP § 803.  Furthermore, these species represent different inventions and require different, non-contiguous searches, as evidenced by their different classification. They require separate searches of separate databases. A search of antigen-binding region that binds to CD3 encompassed by the claimed polypeptide does not reveal information about the antigen-binding region that binds to CD16, NKG2D, CD2, CD28, CD25, CD137, CD64 or CD89, nor does a search of polypeptide databases reveal information about nucleic acid. The search for methods of use is separate because it requires additional considerations as to the methodology itself.
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.  
Applicants’ request consideration of claims to additional species that depend from or otherwise require all limitations of an allowable generic claim is acknowledged.  However, no generic claims is allowable at this time.

Claims 14-19 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-13, drawn to a polypeptide comprising an antigen-binding region and a heparin binding domain, wherein the antigen-binding region is capable of specifically binding to an immune cell antigen located on an immune effector cell, and wherein the heparin binding domain is capable of binding a viral vector that read on CD3, CD28, and CD64 as the species of immune cell antigen, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/462,057, filed February 22, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 4, 2021, June 8, 2020 and August 20, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on August 20, 2019 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses any polypeptide comprising an antigen-binding region and a heparin binding domain, wherein the antigen-binding region is capable of specifically binding to an immune cell antigen located on an immune effector cell, and wherein the heparin binding domain is capable of binding a viral vector.
Claim 2 encompasses the polypeptide of claim 1, wherein the immune effector cell is a member of the human lymphoid lineage.
Claim 3 encompasses the polypeptide of claim 1, wherein the immune effector cell is capable of exerting a cytotoxic or an apoptotic effect on a target cell. 
Claim 4 encompasses the polypeptide of claim 3, wherein the immune cell antigen is selected from the group consisting of any CD3, CD16, NKG2D, CD2, CD28, CD25, and CD137.
Claim 5 encompasses the polypeptide of claim 1 any one of claims | to 4, wherein the immune effector cell is a member of the human myeloid lineage.
Claim 6 encompasses the polypeptide of claim 5, wherein the immune effector cell is capable of exerting a cytotoxic or an apoptotic effect on a target cell.
Claim 7 encompasses the polypeptide of claim 6, wherein the immune cell antigen is CD64 or CD89.
Claim 8 encompasses the polypeptide of claim 1 any one of claims | to 7, wherein the antigen-binding region comprises the amino acid sequence SEQ ID NO:1.
Claim 9 encompasses the polypeptide of claim 1 any one of claims | to 7, wherein the antigen-binding region comprises the amino acid sequence SEQ ID NO:2.
Claim 10 encompasses the polypeptide of claim 1 any one of claims | to 9, wherein the heparin binding domain comprises the amino acid sequence SEQ ID NO:3.
Claim 11 encompasses any polypeptide comprising the following formula:
VLI —VHI-- HBD - Fc,
VHl — VLI -- HBD - Fc,
HBD -- VLI— VHl - Fc,
HBD -- VHl — VLI - Fc, 
Fc — VLI - VHI — HBD, 
Fc — VHl — VLI- HBD, 
Fc — HBD -- VLI— VHl, or 
Fc — HBD --VHI — VLI, 
wherein “VLI” is a light chain variable domain specific for any immune cell antigen; 
wherein “VHI” is a heavy chain variable domain specific for the immune cell antigen; wherein “HBD” is a heparin binding domain; 
wherein “—” consists of a peptide linker or a peptide bond; 
wherein “--” consists of a peptide linker or a peptide bond; and 
wherein “Fc” consist of an optional Fc domain of an immunoglobulin.
Claim 12 encompasses the polypeptide of claim 11, wherein the immune cell antigen is selected from the group consisting of any CD3, NKG2D, CD2, CD28, CD25, and CD137.
Claim 13 encompasses any single chain antibody, comprising the polypeptide of claim 11 et 22, wherein the VLI and the VHI  have dimerized to form an antigen binding site for the immune cell antigen.
Comparing the claim scope with the scope of the description, it is noted that the specification as filed discloses only a two species.  Specifically, the specification discloses anti-CD3 or anti-CD28 scFv HBD protein wherein the anti-CD3 scFv antibody comprises the amino acid sequence of SEQ ID NO: 1; the anti-CD28 scFv comprises the amino acid sequence of SEQ ID NO: 2 and the heparin binding domain (HBD) comprises the amino acid sequence of SEQ ID NO: 3 for scFvHBD transduction. 
However, these two species are not representative of the claimed genus because the genera encompassed by the claims are of large size and substantial variability.  The specification does not describe the structure, e.g., amino acid sequences  of all polypeptides comprising any antigen-binding region capable of binding to any antigen located on any immune effector cell and any heparin binding domain capable of binding to any viral vector.   Since the disclosure fails to describe common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus. Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
The specification does not describe the structure e.g., amino acid sequence of heavy and light chain variable region of all antigen-binding region capable of binding to all antigen located on any immune cell such as human lymphoid lineage, any cytotoxic or apoptotic effector on target cell, any CD3, any CD16, any NKG2D, any CD2, any CD28, any CD25, any CD137 (claims 4, 12), any effector cell is any member of the human myeloid lineage, any CD64, any CD89 (claim 7).  
Even assuming the antigen-binding region binds to CD3, the term “CD3” encompasses CD3 from any mammalian species.  The specification discloses just one CD3 binding scFv comprising the amino acid sequence of SEQ ID NO: 1.  One species is not representative of the claimed genus of antigen-binding region that bind to any and all CD3.  The specification does not describe the common structure share by members of the genus of antigen-binding region capable of binding to any CD3 on any immune cells.
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
As in Amgen, the pending claims of the instant case attempt to describe a genus of polypeptide by describe the antigen CD3, CD16, NKG2D, CD2, CD28, CD25, CD137, CD64, CD89 to which the polypeptide binds.  Also analogous to Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one antibody structure does not reliably predict the structure of other antibodies that bind to the same antigen or same epitope and have the same effects.  No structure-function relationship is established.
Furthermore, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species of scFv that binds to CD3 or CD28 and one species of heparin binding domain, cannot define a structure-function relationship so as to be representative of all antibodies or antigen-binding regions that bind to that antigen (as held in Abbvie).  
Regarding claims 11-13, the specification does not describe the structure, e.g., amino acid sequences of VLI and VHI encompassed by the claimed VLI —VHI-- HBD - Fc, VHl — VLI -- HBD - Fc, HBD -- VLI— VHl - Fc, HBD -- VHl — VLI - Fc, Fc — VLI - VHI — HBD, Fc — VHl — VLI- HBD, Fc — HBD -- VLI— VHl, or Fc — HBD --VHI — VLI, that correlated with binding any CD3, any NKG2D, any CD2, any CD28, any CD25 or any CD137 (claim 12) other than the CD3 binding scFv comprises the amino acid sequence of SEQ ID NO: 1 and the CD28 binding scFv comprises the amino acid sequence of SEQ ID NO: 2. The specification does not describe the structure of any single chain antibody comprising the polypeptide of claim 11, wherein the VL1 and the VH1 have dimerized to form binding site for any immune cell antigen wherein the Fc is optional as per claim 13.  There are no working examples of treating any cancer in any subject.    
At the time the invention was made, it was known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which combination of scFv antibody comprising different orientation of VH and VL and HBD and Fc have dimerized to form an antigen binding site for all immune cell antigen.  One of skill in the art cannot "visualize or recognize" most members of the genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a polypeptide comprising an antigen-binding domain and a heparin binding domain wherein the antigen-binding domain is an anti-CD3 scFv comprising the amino acid sequence of SEQ ID NO: 3 or the antigen-binding domain is an anti-CD28 scFv comprising the amino acids sequence of SEQ ID NO: 2 and the heparin binding domain comprises the amino acid sequence of SEQ ID NO: 3, (2) the polypeptide further comprises an Fc at the N-terminus or the C-terminus of the polypeptide, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a polypeptide comprising an antigen-binding domain and a heparin binding domain wherein the antigen-binding domain is an anti-CD3 scFv comprising the amino acid sequence of SEQ ID NO: 3 or the antigen-binding domain is an anti-CD28 scFv comprising the amino acids sequence of SEQ ID NO: 2 and the heparin binding domain comprises the amino acid sequence of SEQ ID NO: 3, (2) the polypeptide further comprises an Fc at the N-terminus or the C-terminus of the polypeptide, does not reasonably provide enablement for any polypeptide as set forth in claims 1-13 for treating any cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any polypeptide comprising an antigen-binding region and a heparin binding domain, wherein the antigen-binding region is capable of specifically binding to an immune cell antigen located on an immune effector cell, and wherein the heparin binding domain is capable of binding a viral vector.
Claim 2 encompasses the polypeptide of claim 1, wherein the immune effector cell is a member of the human lymphoid lineage.
Claim 3 encompasses the polypeptide of claim 1, wherein the immune effector cell is capable of exerting a cytotoxic or an apoptotic effect on a target cell. 
Claim 4 encompasses the polypeptide of claim 3, wherein the immune cell antigen is selected from the group consisting of any CD3, CD16, NKG2D, CD2, CD28, CD25, and CD137.
Claim 5 encompasses the polypeptide of claim 1 any one of claims | to 4, wherein the immune effector cell is a member of the human myeloid lineage.
Claim 6 encompasses the polypeptide of claim 5, wherein the immune effector cell is capable of exerting a cytotoxic or an apoptotic effect on a target cell.
Claim 7 encompasses the polypeptide of claim 6, wherein the immune cell antigen is CD64 or CD89.
Claim 8 encompasses the polypeptide of claim 1 any one of claims | to 7, wherein the antigen-binding region comprises the amino acid sequence SEQ ID NO:1.
Claim 9 encompasses the polypeptide of claim 1 any one of claims | to 7, wherein the antigen-binding region comprises the amino acid sequence SEQ ID NO:2.
Claim 10 encompasses the polypeptide of claim 1 any one of claims | to 9, wherein the heparin binding domain comprises the amino acid sequence SEQ ID NO:3.
Claim 11 encompasses any polypeptide comprising the following formula:
VLI —VHI-- HBD - Fc,
VHl — VLI -- HBD - Fc,
HBD -- VLI— VHl - Fc,
HBD -- VHl — VLI - Fc, 
Fc — VLI - VHI — HBD, 
Fc — VHl — VLI- HBD, 
Fc — HBD -- VLI— VHl, or 
Fc — HBD --VHI — VLI, 
wherein “VLI” is a light chain variable domain specific for any immune cell antigen; 
wherein “VHI” is a heavy chain variable domain specific for the immune cell antigen; wherein “HBD” is a heparin binding domain; 
wherein “—” consists of a peptide linker or a peptide bond; 
wherein “--” consists of a peptide linker or a peptide bond; and 
wherein “Fc” consist of an optional Fc domain of an immunoglobulin.
Claim 12 encompasses the polypeptide of claim 11, wherein the immune cell antigen is selected from the group consisting of any CD3, NKG2D, CD2, CD28, CD25, and CD137.
Claim 13 encompasses any single chain antibody, comprising the polypeptide of claim 11 et 22, wherein the VLI and the VHI  have dimerized to form an antigen binding site for the immune cell antigen.
The specification discloses just anti-CD3 or anti-CD28 scFv HBD protein wherein the anti-CD3 scFv antibody comprises the amino acid sequence of SEQ ID NO: 1, the anti-CD28 scFv comprises the amino acid sequence of SEQ ID NO: 2 and the heparin binding domain (HBD) comprises the amino acid sequence of SEQ ID NO: 3 for scFvHBD transduction. 
However, the specification does not teach the structure, e.g., amino acid sequences  of all polypeptides comprising any antigen-binding region capable of binding to any antigen located on any immune effector cell and any heparin binding domain capable of binding to any viral vector.   One of skill in the art cannot predict the structure of polypeptide that correlated with binding to any antigen on any immune effect cell and any viral vector.  
Regarding antigen-binding region encompassed by the claimed polypeptide, the specification does not teach the structure e.g., amino acid sequence of heavy and light chain variable region of all antigen-binding region capable of binding to all antigen located on any immune cell such as human lymphoid lineage, any cytotoxic or apoptotic effector on target cell, any CD3 (elected species), any CD16, any NKG2D, any CD2, any CD28, any CD25, any CD137 (claims 4, 12), any effector cell is any member of the human myeloid lineage, any CD64, any CD89 (claim 7).  
Even assuming the antigen-binding region binds to CD3, the term “CD3” encompasses CD3 from any mammalian species.  The specification discloses just one CD3 binding scFv comprising the amino acid sequence of SEQ ID NO: 1.  One species is not representative of the claimed genus of antigen-binding regions that bind to all CD3 because the specification does not teach the common structure of antigen-binding region that bind to all CD3.
Regarding claims 11-13, the specification does not teach the structure, e.g., amino acid sequences of VLI and VHI encompassed by the claimed VLI —VHI-- HBD - Fc, VHl — VLI -- HBD - Fc, HBD -- VLI— VHl - Fc, HBD -- VHl — VLI - Fc, Fc — VLI - VHI — HBD, Fc — VHl — VLI- HBD, Fc — HBD -- VLI— VHl, or Fc — HBD --VHI — VLI, that correlated with binding any CD3, any NKG2D, any CD2, any CD28, any CD25 or any CD137 (claim 12), other than the CD3 binding scFv comprises the amino acid sequence of SEQ ID NO: 1 and the CD28 binding scFv comprises the amino acid sequence of SEQ ID NO: 2. The specification does not teach the structure of any single chain antibody comprising the polypeptide of claim 11, wherein the VL1 and the VH1 have dimerized to form binding site for any immune cell antigen wherein the Fc is optional as per claim 13.  There are no working examples of treating any cancer in any subject.    
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen. and a single species of scFv that binds to CD3 or CD28 and one species of heparin binding domain, cannot define a structure-function relationship so as to be representative of all polypeptide comprising antigen-binding regions that bind to that antigen.
Furthermore, it was known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims, because the art of treating cancer is highly unpredictable and the disclosure provides insufficient guidance and exemplification that teaches that the claimed polypeptide or single chain antibody can be used effectively.  
There are no working example of using any polypeptide or single chain antibody to treat any cancer based only upon the teachings of the specification.  Therefore, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20090209730 (Asada  hereafter, published August 20, 2009; PTO 892) as evidenced by Moritz et al (Blood 88: 855-862, 1996; PTO 892). 
Regarding claim 1, Asada teaches a polypeptide, e.g., functional material having a retrovirus binding domain such as the heparin-II binding domain (H-271) of human fibronectin and a target cell binding domain such as antibodies, see para. [0016], [0110], [0145].  The antibodies against antigens on cell surfaces, see para. [0091], [0105].   For example, CD4 antibody or the like which can bind to a molecule present on the surface of T cells, see para. [0135]. 
Evidentiary reference Moritz teaches the heparin 2 binding domain (aka FN30/35) of fibronectin is the site for retrovirus vector binding, see p. 856, Fig. 1, p. 857, Retrovirus binding to FN 30/35.  This FN 30/35 fragments significantly enhance retroviral-mediated gene transfer into human cells, see p. 860. 
Regarding claim 2, Asada teaches the target cells include human lymphoid lineage such as B cells, or T cells, see para. [0053]. 
Regarding claim 10, the reference heparin binding domain comprises the amino acid sequence of SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 3, see reference SEQ ID NO: 1, and sequence alignment below:
US-12-241-581-1

  Query Match             100.0%;  Score 1390;  DB 8;  Length 271;
  Best Local Similarity   100.0%;  
  Matches  271;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIPAPTDLKFTQVTPTSLSAQWTPPNVQLTGYRVRVTPKEKTGPMKEINLAPDSSSVVVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AIPAPTDLKFTQVTPTSLSAQWTPPNVQLTGYRVRVTPKEKTGPMKEINLAPDSSSVVVS 60

Qy         61 GLMVATKYEVSVYALKDTLTSRPAQGVVTTLENVSPPRRARVTDATETTITISWRTKTET 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLMVATKYEVSVYALKDTLTSRPAQGVVTTLENVSPPRRARVTDATETTITISWRTKTET 120

Qy        121 ITGFQVDAVPANGQTPIQRTIKPDVRSYTITGLQPGTDYKIYLYTLNDNARSSPVVIDAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ITGFQVDAVPANGQTPIQRTIKPDVRSYTITGLQPGTDYKIYLYTLNDNARSSPVVIDAS 180

Qy        181 TAIDAPSNLRFLATTPNSLLVSWQPPRARITGYIIKYEKPGSPPREVVPRPRPGVTEATI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAIDAPSNLRFLATTPNSLLVSWQPPRARITGYIIKYEKPGSPPREVVPRPRPGVTEATI 240

Qy        241 TGLEPGTEYTIYVIALKNNQKSEPLIGRKKT 271
              |||||||||||||||||||||||||||||||
Db        241 TGLEPGTEYTIYVIALKNNQKSEPLIGRKKT 271
Product of identical structure cannot have mutually exclusive activity.  If the claimed heparin binding domain is capable of binding a viral vector, so is the reference’s heparin binding domain.
Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on applicant to show that the prior art polypeptide is different from the claimed polypeptide. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US20090209730 (Asada  hereafter, published August 20, 2009; PTO 892) as evidenced by Moritz et al (Blood 88: 855-862, 1996; PTO 892) in view of US20060233787 (Le hereafter, published Oct 19, 2006; PTO 1449).
The teachings of Asada have been discussed supra. 
Asada does not teach the polypeptide wherein the antigen-binding region is capable of specifically binding to immune effector cell capable of exerting a cytotoxic or an apoptotic effect on a target cell as per claim 3, wherein the immune cell antigen is CD3 as per claim 4 and a polypeptide comprising VHl — VLI -- HBD – Fc wherein “Fc” consists of an optional Fc domain as per claim 11, wherein the polypeptide binds to CD3 as per claim 12 and wherein the light chain variable domain (VLI) and the heavy chain variable domain (VHI) have dimerized to form an antigen binding site as per claim 13.
However, Le teaches antigen-binding region such as diabody, scFv dimer, scFv antibody that binds to human CD3, and mAb OKT3, see entire document, para. [0007], [0008], [0009].  The single-chain Fv-antibody (scFv) comprises CD3-specific VH and VL domain separated by linkers, see para. [0044].  The reference antibody binds to CD3 on human T cells, see para. [0072], with high affinity, see para. [0074], Table 1, in particular.  Le teaches antibodies have been constructed that are more efficient in suppressing T cell activation and proliferation by down-regulating the CD3 molecule but that do not cause a large release of cytokines, thus avoiding many of the unpleasant side-effects, e.g., human anti-mouse antibody (HAMA) response, and cytokine release, see para. [0002], [0003], [0005].
Claims 11-12 are included because the Fc is optional and Le teaches the scFv antibody comprises VH-L-VL orientation which corresponding to the claimed VHI-VL1, see FIG. 1-2, para. [0046].  Fusing HBD to the C-terminus of the antibody is an obvious variation of Asada’s HBD fused to the N-terminus of the antibody. 
Claim 13 is included as Le teaches non-covalent dimerization or multimerization of single chain Fv-antibodies comprising at least two V.sub.H and V.sub.L specific to human CD3 either separated by peptide linkers or by no linkers, in an orientation preventing their intramolecular pairing, see para. [0041].  The term “comprising” is open-ended.  It expands the polypeptide to two VH and VL.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings Asada and Le by substituting the target cell binding domain, e.g., CD4 antibody in the polypeptide of Asada for the CD3 binding antibody as taught by Le to arrive at the claimed invention, with a reasonable expectation success, e.g. delivering vector comprising a desired gene to be expressed in CD3 expressing T cells (target cells). 
One of ordinary skill in the art would have been motivated to do so because Le teaches the anti-CD3 antibodies are more efficient in suppressing T cell activation and proliferation by down-regulating the CD3 molecule but that do not cause a large release of cytokines, thus avoiding many of the unpleasant side-effects, see para. [0005].  In this case, simple substitution of one known antibody for another would have had a reasonable expectation of success in producing the claimed invention.  Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20090209730 (Asada  hereafter, published August 20, 2009; PTO 892) as evidenced by Moritz et al (Blood 88: 855-862, 1996; PTO 892) in view of US20060233787 (Le hereafter, published Oct 19, 2006; PTO 1449) as applied to claims 1, 3-4, 11, 12 and 13 mentioned above and further in view of Tur et al (International Journal of Cancer 129: 1277-1282, 2011; PTO 892).
The combine teachings of Asada, Moritz and Le have been discussed supra. 
The references above do not teach the polypeptide wherein the antigen-binding region is capable of specifically binding to immune effector cell of human myeloid lineage as per claim 5, wherein the immune effector cell is capable of exerting a cytotoxic or an apoptotic effect on a target cell as per claim 6, wherein the immune cell antigen is CD64 as per claim 7.
However, Tur teaches a method of targeting acute myeloid leukemia (AML) using a humanized scFv antibody H22 that binds to CD64 wherein the scFv is linked to a truncated Pseudomonas exotoxin A (H22(scFv)-ETA’), see entire document, p. 1278, left col.  Tur teaches CD64 is a promising candidate antigen because it is abundantly expressed on monocytoid differentiated leukemia (AML) and target delivery of toxin minimizes non-specific killing, see abstract. 
Likewise, Yong teaches human CD64 (Fc gamma receptor I) is primary expressed on monocyte-and macrophage lineage (aka myeloid lineage) and anti-human CD64 single chain antibodies such as H22 fused to 9-mer oligo-D-arginine (9R) can be used to mediated delivery of siRNA into blood monocyte for treating various inflammatory diseases, see entire document, abstract, p. 2-3, Discussion, in particular.  Yong teaches target delivery of siRNA to lineage specific CD64 expressing monocytes improves gene transfection while minimizes non-specific targets effects. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings Asada and Le by substituting the anti-CD3 scFv antibody in the polypeptide of Asada and Le for the humanized CD64 binding scFv antibody H22 as taught by Tur or Yong to arrive at the claimed invention with a reasonable expectation success, e.g., a polypeptide that binds to viral vector and CD64 expressed on human monocytes as opposed to CD3 T cells. 
One of ordinary skill in the art would have been motivated to do so because Tur teaches humanized scFv antibody H22 that binds to CD64 is non-immunogenic when administered to a human patient and Yong teaches targeting CD64 expressed blood monocytes (human PBMC) is expected to reduce toxicity (see p. 4) and improve specificity of gene silencing of anti-CD64-9R/siRNA in human peripheral blood mononuclear cells.   In this case, simple substitution of one known antibody for another would have had a reasonable expectation of success in producing the claimed invention.  Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644